Citation Nr: 1438567	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 29, 2009 and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) from a November 2009 rating decision which granted PTSD and assigned a 30 percent rating, effective February 12, 2007.  An August 2012 rating decision increased the Veteran's rating to 70 percent, effective October 29, 2009.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran's representative has suggested that the Veteran is unable to work due to his PTSD.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the matter of an increased rating for PTSD, the Board notes that in October 2011, the Veteran's therapist submitted a statement suggesting that his PTSD had worsened.  His representative has also suggested that the Veteran's PTSD may have worsened, alleging in part that the Veteran can no longer work due to his PTSD.  He was last examined by VA for this disability in August 2009.  Consequently, a contemporaneous examination to assess the current severity of this disability is warranted.

Further, the Board finds that additional notice and adjudication is warranted regarding the issue of entitlement to TDIU.


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Obtain any outstanding treatment records relevant to the Veteran's PTSD.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should also offer an opinion as to the functional impairment caused by the Veteran's PTSD.

A complete rationale should be provided.

4.  Then review the record and readjudicate the claim on appeal, to include consideration of TDIU.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.





							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



